Citation Nr: 1453507	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  14-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the mileage for the Veteran's spouse to travel to his assisted living facility may be considered a medical expense to reduce countable income for VA purposes.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's spouse's mileage to visit him in an assisted living facility does not constitute an unreimbursed medical expense.


CONCLUSION OF LAW

Expenses for mileage for the Veteran's spouse to travel to the assisted living where he resides should not be counted as unreimbursed medical expenses to reduce the Veteran's countable income for VA pension purposes.  38 U.S.C.A. § 5001 (West 2002); 38 C.F.R. § 3.272(g) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2013 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has carefully reviewed all statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

The maximum annual rate of pension is established by statute every year and is reduced by the appellant's countable annual income.  "Annual income" includes the appellant's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the appellant's in his custody or to whose support the appellant is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by an appellant for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

The Veteran and his spouse claim that their unreimbursed medical expenses include the mileage from their home to the Veteran's assisted living home.  The Veteran's spouse indicated in a letter dated October 2013 that the assisted living was not giving the Veteran his appropriate prescriptions, appropriate breathing treatments, and his thermostat was kept at too low a temperature.  The Veteran's spouse indicated that the nursing home's physician does not know the Veteran's medical history and does not care.  An additional letter from that month indicates that the Veteran's spouse claimed the mileage as a medical expense because she performed feeding and hygiene tasks for the Veteran.  The Veteran's spouse further indicates that the Veteran is neglected at the facility where he lives.  There is no indication that the Veteran is being transported to medical treatment; on the contrary, it is conceded that travel is for the spouse.  There is no documentation from a medical provider that the spouse was providing prescribed treatment.  

Although the Board is sympathetic to the Veteran and his spouse, there is no indication that the spouse actually provides medical treatment to the Veteran, beyond incidental care and being an advocate for her husband's well-being.  There is no indication that she is a qualified medical care provider and it is clear from the October 2013 letters that there is a paid medical staff to support the Veteran's medical needs and that is why he is there.

In sum, the preponderance of the evidence is against a finding that the Veteran's spouse's mileage when visiting him should be counted as an unreimbursed medical expense.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The mileage for the Veteran's spouse to travel to his assisted living facility may not be considered a medical expense to reduce countable income for VA purposes




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


